UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5118



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JESSICA DENISE MORGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (4:07-cr-00006-FL-1)


Submitted:   June 13, 2008                 Decided:   July 14, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh, North
Carolina, for Appellant. George Edward Bell Holding, United States
Attorney, Anne Margaret Hayes, Assistant United States Attorney,
Kelly Michele Perry, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          In accordance with a written plea agreement, Jessica

Denise Morgan pled guilty to aggravated identity theft, 18 U.S.C.A.

§ 1028A (West 2000 & Supp. 2008), and misuse of a social security

number, 42 U.S.C.A. § 408(a)(7)(B) (West 2000 & Supp. 2008).      On

appeal, counsel has filed an Anders* brief, noting that Morgan

waived the right to appeal her sentence. Counsel states that there

are no meritorious issues for review, but claims that Morgan’s 36-

month sentence is excessive and unreasonable.   Morgan was advised

of her right to file a supplemental pro se brief, but did not file

such a brief.   The United States moves to dismiss the appeal based

upon Morgan’s waiver of her appellate rights.      We affirm in part

and dismiss in part.

          A defendant may waive her right to appeal if that waiver

is knowing and intelligent.   United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).    Generally, if the district court

fully questions a defendant regarding the waiver of the right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).   The question whether a defendant validly waived

her right to appeal is a question of law that we review de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).


     *
      Anders v. California, 386 U.S. 738 (1967).

                                 -2-
           After reviewing the record, we conclude that Morgan

knowingly and voluntarily waived the right to appeal her sentence.

Moreover, the sentencing issue raised on appeal falls within the

scope of that review.        Under Blick, the issue is waived.         See id.

at 169-70.   We therefore grant the motion to dismiss the appeal

with respect to Morgan’s sentence.

           Although the waiver provision precludes our review of

Morgan’s sentence, the waiver does not preclude correction of any

errors in Morgan’s convictions that may be revealed pursuant to our

Anders   review.      We    have   reviewed    the   entire   record   for   any

meritorious issues not covered by the waiver and have found none.

Thus, we deny in part the motion to dismiss the appeal and affirm

Morgan’s convictions.

           We affirm Morgan’s convictions and dismiss the appeal of

her sentence.      This court requires that counsel inform his client,

in writing, of the right to petition the Supreme Court of the

United States for further review.             If the client requires that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy of the motion was served on the client.           We dispense with oral

argument   because    the    facts   and legal contentions are adequately




                                      -3-
presented in the materials before the court and argument would not

aid the decisional process.

                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                               -4-